Contact: George Fort Chief Financial Officer (615) 599-2274 TENNESSEE COMMERCE BANCORP REPORTS RECORD THIRD QUARTER RESULTS ––––– Net Income Jumps 33.6% to $1.8 million FRANKLIN, Tenn. – (October 24, 2007) – Tennessee Commerce Bancorp, Inc. (NASDAQ:TNCC) today reported record net income, loans and deposits for the third quarter ended September30,2007. “We expect to report record results in the fourth quarter and for the full year 2007 based on our strong performance to date,” stated Mike Sapp, President of Tennessee Commerce Bancorp.“Loan growth accelerated in the third quarter with the addition of $86 million in net loans in the latest three months, reflecting strong organic growth. The 50.6% increase in net loans since last year was a major contributor to our record net income of $1.8 million for the third quarter.” Third Quarter Highlights ●Net income rose 33.6% to a record $1.8 million ●Net income per diluted share increased 24.1% to a record $0.36 ●Net loans increased 50.6% to a record $729.9 million ●Asset quality remained strong with a 1.25% loan loss reserve to loans ●Total deposits increased 49.0% to a record $766.3 million ●Operating efficiency ratio was 45.29%, one of the best in the industry “We believe our earnings growth continues to benefit from our focus on the business customer,” continued Mr. Sapp.“Tennessee Commerce was recently ranked as the top bank in the U.S. by American Banker for banks under $1 billion based on the total of commercial and industrial loans. “Our business bank strategy is highlighted by our excellent efficiency ratio and our assets per employee compared with other banks.Tennessee Commerce’s efficiency ratio was 45.29% for the third quarter, one of the best in the industry.In addition, our asset to employee ratio rose to $13.8 million, an amount that exceeds other Tennessee banks by almost four times.” -MORE- TNCC Reports Record Third Quarter Results Page 2 October 24, 2007 Third Quarter Results ●Net interest income increased 38.3% to $7.1 million ●Net interest margin - 3.67% ●Non interest income - $574,000 ●Gain on sale of loans - $547,000 ●Non interest expenses increased to $3.5 million Net interest income rose 38.3% to $7.1 million in the third quarter of 2007 compared with $5.1million in the third quarter of 2006.The increase in net interest income was due primarily to a 46.1% increase in earning assets generated by growth in the loan portfolio, offset somewhat by a decline in net interest margin since the third quarter of 2006.Net interest margin was 3.67% in the third quarter of 2007 compared with 3.99% in the third quarter of 2006. Provision for loan losses was $1.3 million in the third quarter of 2007, an increase of $150,000 since the third quarter of last year.At the end of the third quarter, the allowance for loan losses was $9.3million, or 1.25% of loans, compared with $6.2 million, or 1.26% of loans, in the year prior period.The increase in allowance for loan losses was primarily related to the $249.1 million growth in the loan portfolio since the third quarter of 2006. “Our loan quality remains solid and is due to our focus on business-based lending,” continued Mr. Sapp.“We have no sub-prime loans and our charge-offs to average loans was a low 0.43% annualized for the first nine months of 2007. We have increased our reserves since last year primarily to keep pace with the significant growth in our loan portfolio.” Non-interest income was down 2.7% to $574,000 compared with $590,000 in the third quarter of last year.Tennessee Commerce sold approximately $9.6 million in loans during the third quarter of 2007 for a gain of $547,000 compared with loan sales and participations sold of $26.8 million and a $567,000 gain on sale of loans in the third quarter of 2006. “Our packaged loan sales were up in the third quarter compared with last year primarily due to demand,” continued Mr. Sapp.“We continue to balance retaining loans to improve our yield with demand for packaged loan sales to maximize overall income.We expect that loan sales will continue to be an important component of our non-interest income due to overall growth in our portfolio and the strong demand for our loans from a number of banks.” Average weighted diluted shares outstanding increased 6.8% to 4.9 million in the third quarter of 2007 from 4.7 million in the third quarter of 2006.The increase in shares was due to the full effect of our public stock offering closed in July 2006. Annualized return on average assets was 0.89% and annualized return on average equity was 12.12% in the third quarter of 2007.Tennessee Commerce’s efficiency ratio was 45.29% for the third quarter of 2007. -MORE- TNCC Reports Record Third Quarter Results Page 3 October 24, 2007 Nine Months Results ●Net income rose 51.2% to $4.8 million, or $0.99 per diluted share ●Net interest income increased 39.8% to $19.3 million ●Non interest income rose 78.5% to $2.0 million ●Gain on sale of loans increased 55% to $1.8 million ●Non interest expenses were up 38.4% to $9.2 million “Tennessee Commerce is on track to report record net income for 2007,” continued Mr. Sapp.“Loan demand remains strong and we expect our margin to stabilize in the fourth quarter.We believe our solid performance will also benefit from our continued focus on the business banking community,” concluded Mr. Sapp. Net income rose 51.2% to $4.8 million for the first nine months of 2007 compared with $3.2million in the same period of 2006.Net income per diluted share increased 22.2% to $0.99compared with $0.81 in the first nine months of 2006. Net interest income rose 39.8% to $19.3 million, up from $13.8 million in the first nine months of 2006 based on a 46% increase in earnings assets to $810 million.Net interest margin was 3.73% for the 2007 period compared with 4.05% for the same period in 2006. Provision for loan losses was $4.3 million for the first nine months of 2007 compared with $3.2million for the same period in 2006.The increase was primarily related to the overall growth in the loan portfolio. About Tennessee Commerce Bancorp, Inc. Tennessee Commerce Bancorp, Inc. is the parent company of Tennessee Commerce Bank.The Bank provides a wide range of banking services and is primarily focused on business accounts.Its corporate and banking offices are located in Franklin, Tennessee, and it has a loan production office in Birmingham, Alabama.Tennessee Commerce Bancorp's stock is traded on the NASDAQ Global Market under the symbol TNCC. Information contained in this press release, other than historical information, may be considered forward-looking in nature and is subject to various risks, uncertainties and assumptions.Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially from those anticipated, estimated or expected.Among the key factors that may have a direct bearing on Tennessee Commerce Bancorp's operating results, performance or financial condition are competition, changes in interest rates, the demand for its products and services, the ability to expand, and numerous other factors as set forth in the Corporation's filings with the Securities and Exchange Commission. Additional information concerning Tennessee Commerce can be accessed at www.tncommercebank.com. -MORE- TNCC Reports Record Third Quarter Results Page 4 October 24, 2007 TENNESSEE COMMERCE BANCORP, INC. CONSOLIDATED BALANCE SHEETS SEPTEMBER 30, 2007 (UNAUDITED) AND DECEMBER31, 2006 (dollars in thousands except share data) September 30, December31, 2007 2006 ASSETS Cash and due from financial institutions $ 5,968 $ 177 Federal funds sold 11,811 13,820 Cash and cash equivalents 17,779 13,997 Securities available for sale 68,742 56,943 Loans 739,155 545,518 Allowance for loan losses (9,250 ) (6,968 ) Net loans 729,905 538,550 Premises and equipment, net 1,470 1,633 Accrued interest receivable 6,372 4,116 Restricted equity securities 938 633 Deferred tax asset 2,091 635 Other assets 12,898 7,011 Total assets $ 840,195 $ 623,518 LIABILITIES AND SHAREHOLDERS’ EQUITY Liabilities Deposits Noninterest-bearing $ 28,098 $ 17,001 Interest-bearing 738,192 543,566 Total deposits 766,290 560,567 Accrued interest payable 1,996 1,728 Accrued bonuses 813 623 Long-term subordinated debt 8,248 8,248 Other liabilities 2,640 1,128 Total liabilities 779,987 572,294 Shareholders’ equity Preferred stock, no par value. Authorized 1,000,000 shares; none issued or outstanding at September 30, 2007 and December31, 2006 — — Common stock, $0.50 par value. Authorized 10,000,000 shares; issued and outstanding 4,707,196 at September 30, 2007, and 4,451,674 at December31, 2006 2,354 2,226 Additional paid-in capital 44,738 40,755 Retained earnings 13,324 8,530 Accumulated other comprehensive income (loss) (208 ) (287 ) Total shareholders’ equity 60,208 51,224 Total liabilities and shareholders’ equity $ 840,195 $ 623,518 Note: The balance sheet presented above at December31, 2006, has been derived from the audited consolidated financial statements at that date but does not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. -MORE- TNCC Reports Record Third Quarter Results Page 5 October 24, 2007 TENNESSEE COMMERCE BANCORP, INC. CONSOLIDATED STATEMENTS OF INCOME NINE MONTHS ENDED SEPTEMBER 30, 2 THREE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) (dollars in thousands except share data) Nine Months Ended Three Months Ended September 30, September 30, 2007 2006 2007 2006 Interest income Loans, including fees $ 41,252 $ 26,943 $ 15,267 $ 10,284 Securities 2,507 1,529 920 586 Federal funds sold 435 286 184 130 Total interest income 44,194 28,758 16,371 11,000 Interest expense Deposits 24,411 14,421 9,138 5,698 Other 462 513 143 176 Total interest expense 24,873 14,934 9,281 5,874 Net interest income 19,321 13,824 7,090 5,126 Provision for loan losses 4,300 3,150 1,300 1,150 Net interest income after provision for loan losses 15,021 10,674 5,790 3,976 Non interest income Service charges on deposit accounts 168 141 50 83 Gain on sale of loans 1,827 1,179 547 567 Other 11 (196 ) (23 ) (60 ) Total non interest income 2,006 1,124 574 590 Non interest expense Salaries and employee benefits 5,363 3,853 2,125 1,348 Occupancy and equipment 799 628 287 238 Data processing fees 729 507 224 177 Professional fees 543 514 51 133 Other 1,749 1,134 784 506 Total non interest expense 9,183 6,636 3,471 2,402 Income before income taxes 7,844 5,162 2,893 2,164 Income tax expense 3,050 1,991 1,116 834 Net income 4,794 3,171 1,777 1,330 Earnings per share (EPS): Basic EPS $ 1.05 $ 0.88 $ 0.38 $ 0.31 Diluted EPS 0.99 0.81 0.36 0.29 Weighted average shares outstanding: Basic 4,578,930 3,611,077 4,700,509 4,339,913 Diluted 4,857,681 3,928,473 4,979,260 4,662,978 -MORE- TNCC Reports Record Third Quarter Results Page 6 October 24, 2007 Tennessee Commerce Bancorp, Inc. Financial Highlights (Dollars in thousands except ratios and share data) 2007 2006 % Change For the Quarter ending 09/30 Earnings: Net Interest Income $ 7,090 $ 5,126 38.31 % Non-Interest Income 574 590 -2.71 % Provision for Loan Losses 1,300 1,150 13.04 % Operating Expense 3,471 2,402 44.50 % Operating Income 2,893 2,164 33.69 % Applicable Tax 1,116 834 33.81 % Net Income $ 1,777 $ 1,330 33.61 % At September 30 Total Assets $ 840,195 $ 574,564 46.23 % Net Loans 729,905 484,579 50.63 % Earning Assets 810,458 554,677 46.11 % Allowance for Loan Losses 9,250 6,199 49.22 % Deposits 766,290 514,343 48.98 % Shareholders' Equity $ 60,208 $ 49,271 22.20 % Total Shares Outstanding 4,707,196 4,420,674 6.48 % Significant Ratios – 3rd quarter Net Interest Margin 3.67 % 3.99 % Return on Average Assets * 0.89 % 1.01 % Return on Average Equity * 12.12 % 12.31 % Efficiency Ratio 45.29 % 42.02 % Loan Loss Reserve/ Loans 1.25 % 1.26 % Basic Earnings per Share $ 0.38 $ 0.31 22.58 % Diluted Earnings per Share $ 0.36 $ 0.29 24.14 % * annualized -MORE- TNCC Reports Record Third Quarter Results Page 7 October 24, 2007 TENNESSEE COMMERCE BANCORP, INC. ANALYSIS OF INTEREST INCOME AND EXPENSE, RATES AND YIELDS (UNAUDITED) Three Months Ended September 30, 2007 Three Months Ended September 30, 2006 (dollars in thousands) Average Balances Interest Rates/ Yields AverageBalances Interest Rates/Yields Interest-earning assets: Loans $ 685,681 $ 15,267 8.83 % $ 450,402 $ 10,284 9.06 % Securities: Taxable 64,987 920 5.54 % 45,424 586 4.99 % Federal funds sold and other 14,218 184 5.13 % 12,162 130 4.24 % Total interest-earning assets 764,886 $ 16,371 8.48 % 507,988 $ 11,000 8.57 % Nonearning assets 24,664 15,050 Total assets $ 789,550 $ 523,038 Interest-bearing liabilities: Interest-bearing deposits $ 698,350 $ 9,138 5.19 % $ 445,893 $ 5,698 5.07 % Federal funds purchased 190 3 6.29 % 1,146 17 5.89 % Subordinated debt 8,335 140 6.66 % 9,281 159 6.80 % Total interest-bearingliabilities 706,875 9,281 5.21 % 456,320 5,874 5.11 % Noninterest bearing depositsandother liabilities 24,008 23,513 Stockholders’ equity 58,667 43,205 Total liabilities and equity $ 789,550 $ 523,038 Net interest income $ 7,090 $ 5,126 Net interest spread (1) 3.27 % 3.46 % Net interest margin (2) 3.67 % 3.99 % (1) Yields realized on interest-earning assets less the rates paid on interest-bearing liabilities. (2) Net interest margin is the result of annualized net interest income calculated on a tax equivalent basis divided by average interest-earning assets for the period.
